

116 S2707 IS: To provide for a regional center for security studies for the Arctic in the Department of Defense, and for other purposes.
U.S. Senate
2019-10-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2707IN THE SENATE OF THE UNITED STATESOctober 24, 2019Ms. Murkowski (for herself and Mr. Sullivan) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo provide for a regional center for  security studies for the Arctic in the Department of Defense,
			 and for other purposes.
	
		1.Ted Stevens Arctic Center for Security Studies
			(a)Establishment required
 (1)In generalThe Secretary of Defense shall establish and administer for purposes of section 184 of title 10, United States Code, and other applicable provisions of law, a Department of Defense Regional Center for Security Studies for the Arctic.
 (2)DesignationThe Regional Center for Security Studies established and administered pursuant to paragraph (1) shall be known as the Ted Stevens Arctic Center for Security Studies.
 (3)LocationThe Regional Center for Security Studies established and administered pursuant to paragraph (1) shall be located in such location in Alaska as the Secretary considers appropriate.
 (b)Sixth Regional Center for Security StudiesSection 184(b)(2) of title 10, United States Code, is amended by adding at the end the following new subparagraph:
				
 (F)The Ted Stevens Arctic Center for Security Studies, located in Alaska.. (c)Acceptance of gifts and donationsSection 2611(a)(2) of such title is amended by adding at the end the following new subparagraph:
				
 (F)The Ted Stevens Arctic Center for Security Studies..